USCA11 Case: 22-11197   Document: 28-1    Date Filed: 12/28/2022   Page: 1 of 8




                                                [DO NOT PUBLISH]
                                 In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                              No. 22-11197
                         Non-Argument Calendar
                         ____________________

       ERIC GRIFFIN,
                                                   Plaintiff-Appellant,
       versus
       ANTHONY VENTRIERE,
       ROBERT BELL,
       Detectives,
       SHERIFF ORANGE COUNTY, FLORIDA,


                                               Defendants-Appellees.


                         ____________________
USCA11 Case: 22-11197      Document: 28-1     Date Filed: 12/28/2022     Page: 2 of 8




       2                      Opinion of the Court                 22-11197

                  Appeal from the United States District Court
                       for the Middle District of Florida
                  D.C. Docket No. 6:20-cv-00737-WWB-LHP
                           ____________________

       Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
       PER CURIAM:
              Eric Griffin appeals the district court’s order granting sum-
       mary judgment to Detectives Anthony Ventriere and Robert Bell
       (Detectives), and Sheriff John Mina based on qualified immunity,
       in Griffin’s 10-count malicious prosecution and false arrest suit. Af-
       ter careful review of the record, we affirm.
                             I.     Factual Background
              Trevor Glover reported to the Orange County Sheriff’s Of-
       fice that two men fired handguns at him as he walked towards his
       apartment building on April 27, 2016. Ventriere responded to the
       scene and corroborated Glover’s story. At the scene, Glover ad-
       vised Officer Robert Fischer that “he has never met or saw either
       of the men who attacked him, and they did not say anything or
       attempt to take any of his possessions.” Glover expressed his belief
       that the two men were friends of Gino Nicholas, his girlfriend’s
       brother, who had been shot and killed, and that Nicholas’s friends
       thought Glover was friendly with Nicholas’s shooter. Glover de-
       scribed the perpetrators as two black men, one under six feet tall
       and the other six feet and two inches tall.
USCA11 Case: 22-11197      Document: 28-1       Date Filed: 12/28/2022     Page: 3 of 8




       22-11197                Opinion of the Court                          3

              Several hours after the initial interviews, Glover notified
       Ventriere that he remembered more information and could iden-
       tify the two suspects. Glover then identified Appellant Griffin as
       the suspect who shot at him at close range. It is undisputed that
       Griffin is six feet and nine inches tall. Thereafter, Glover identified
       Griffin in a photograph lineup, stating he was “absolutely sure”
       Griffin was the individual who shot at him. Glover also informed
       Ventriere of a text message Griffin sent to Glover’s girlfriend on
       April 25, 2016, in which Griffin indicated that Glover refused to
       look him in the eye at the night club the previous day.
              The arrest affidavit that led to Griffin’s arrest warrant did not
       include Glover’s initial statement verbatim, nor the height discrep-
       ancy, but did state, at first “Mr. Glover was unable to provide any
       further information at that time.” The affidavit stated that Glover
       was able to remember the shooters after the adrenaline and pain
       wore off. It also included that Glover had selected Griffin from a
       photograph lineup, the text messages Griffin sent to Glover’s girl-
       friend, and an eyewitness account that the shooters fled in a Dodge
       Charger. A Florida judge signed an arrest warrant and Griffin was
       subsequently arrested by a warrant unit.
              During his post arrest interview, Griffin admitted that he
       had rented a Dodge Charger and did not know if he returned it
       before or after the shooting occurred. Ventriere confirmed the fol-
       lowing week, based on information he was unable to obtain the
       night he interviewed Griffin, that the car was returned before the
       shooting. After FLDE testing of the weapon Griffin had on his
USCA11 Case: 22-11197         Document: 28-1        Date Filed: 12/28/2022         Page: 4 of 8




       4                          Opinion of the Court                      22-11197

       person at the time of arrest, it was confirmed it was not the same
       gun used in the shooting. Griffin gave an alibi that surveillance
       video would show he was at his parents’ house at the time the
       shooting occurred, but Ventriere could not remember what he did
       with the information Griffin gave him about his parents’ surveil-
       lance camera. Ventriere completed the investigation after he re-
       ceived search warrants for Griffin’s phone days later. Griffin was
       later released.
              Griffin filed a ten-count complaint against Ventriere, Bell,
       and Sheriff Mina. 1 Counts I and II are claims against Ventriere and
       Bell for false arrest under 42 U.S.C. § 1983. Counts III and IV are
       claims against Ventriere and Bell for malicious prosecution under
       42 U.S.C. § 1983. Counts V, through VIII are Florida law claims
       against Ventriere, Bell, and Mina for false arrest. Counts IX and X
       are Florida law claims against Ventriere and Bell for malicious pros-
       ecution.
              The district court granted summary judgment on qualified
       immunity grounds, concluding that Griffin was arrested pursuant
       to a valid arrest warrant and therefore cannot assert false arrest,
       finding that probable cause or arguable probable cause would have
       existed even if the omissions were included in the affidavit. Griffin
       timely appealed.



       1 Sheriff Mina was sued in his official capacity as the Sheriff of Orange County
       for the actions for Ventriere and Bell.
USCA11 Case: 22-11197      Document: 28-1       Date Filed: 12/28/2022     Page: 5 of 8




       22-11197                Opinion of the Court                          5

                              II.      Standard of Review
               We “review[] de novo a district court’s disposition of a sum-
       mary judgment motion based on qualified immunity, applying the
       same legal standards as the district court.” Durruthy v. Pastor, 351
       F.3d 1080, 1084 (11th Cir. 2003). All issues of material fact are re-
       solved in favor of the plaintiff, and then, under that version of the
       facts, the legal question of whether the defendant is entitled to
       qualified immunity is determined. Id.
              To receive qualified immunity, a public official must prove
       that he was acting within the scope of his discretionary authority
       when the allegedly wrongful acts occurred. Lee v. Ferraro, 284
       F.3d 1188, 1194 (11th Cir. 2002). We must determine “whether the
       act complained of, if done for a proper purpose, would be within,
       or reasonably related to, the outer perimeter of an official’s discre-
       tionary duties.” Gray ex rel. Alexander v. Bostic, 458 F.3d 1295,
       1303 (11th Cir. 2006). If the official was acting within his discre-
       tionary duties with respect to the claims raised in the complaint,
       the burden shifts to the Plaintiff to prove “(1) the defendant[s] vio-
       lated a constitutional right, and (2) this right was clearly established
       at the time of the alleged violation.” Holloman ex rel. Holloman
       v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004).
                                    III.   Discussion
              Griffin argues on appeal that summary judgment was im-
       proper here for two overarching reasons. First, he argues genuine
       issues of material fact exist in two instances: (1) as to whether a
USCA11 Case: 22-11197      Document: 28-1     Date Filed: 12/28/2022     Page: 6 of 8




       6                      Opinion of the Court                 22-11197

       judge would have signed a warrant if the omitted information was
       included, and (2) as to the timing of Griffin’s arrest. Second, he
       argues that qualified immunity cannot attach because the defend-
       ants withheld exonerating evidence from the arrest warrant and
       failed to investigate such evidence. We consider each issue in turn.
              Griffin first contends that a jury should decide whether the
       omissions from the arrest affidavit would cause a judge not to sign
       the warrant. He is mistaken. The standard for determining the
       existence of probable cause is the same under both Florida and fed-
       eral law. Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998).
       The Florida Supreme Court has held that when analyzing alleged
       omissions from probable cause affidavits, “(1) the reviewing court
       must determine whether the omitted material, if added to the affi-
       davit, would have defeated probable cause, and (2) the reviewing
       court must find that the omission resulted from intentional or reck-
       less police conduct that amounts to deception.” Johnson v. State,
       660 So.2d 648, 656 (Fla. 1995) (emphasis added). Further, the pro-
       hibition of police officers knowingly making false statements in an
       arrest affidavit applies when the resulting affidavit is “insufficient
       to establish probable cause” without an officer’s false statements.
       United States v. Kirk, 781 F.2d 1498, 1502 (11th Cir. 1986). Here,
       the affidavit included enough information to support a warrant.
       The detectives relied on text messages suggesting motive, the vic-
       tim picking Griffin out of a photo lineup, and an eyewitness state-
       ment that the perpetrators fled in a Dodge Charger and knowledge
USCA11 Case: 22-11197     Document: 28-1      Date Filed: 12/28/2022    Page: 7 of 8




       22-11197               Opinion of the Court                        7

       that Griffin was driving a Dodge Charger around the time of the
       incident to support a finding of probable cause.
              Griffin also argues that his false arrest claim was wrongly
       dismissed because there are genuine issues of material fact as to the
       timing of the arrest. However, because Griffin was arrested pursu-
       ant to a valid arrest warrant, and all questioning by the detectives
       occurred subsequent to the lawful arrest, there are no material is-
       sues of fact and his false arrest claim was properly dismissed.
              Second, Griffin maintains that arguable probable cause does
       not exist because reasonable officers in the same circumstances
       could not have believed that probable cause existed as to Griffin.
       To establish a federal malicious prosecution claim under § 1983,
       Griffin must prove a violation of his Fourth Amendment right to
       be free from unreasonable seizures in addition to the elements of
       the common law tort of malicious prosecution. Wood v. Kessler,
       323 F.3d 872, 881 (11th Cir. 2003). The elements of malicious pros-
       ecution are: “(1) a criminal prosecution instituted or continued by
       the present defendant; (2) with malice and without probable cause;
       (3) that terminated in the plaintiff accused’s favor; and (4) caused
       damage to the plaintiff accused.” Id. at 882.
               Here, Griffin alleges that the detectives’ disregard of
       Glover’s initial statement that he had never met the shooters and
       reliance on the subsequent statement where Glover identifies Grif-
       fin as the shooter are enough to defeat probable cause. To deter-
       mine if probable cause, or arguable probable cause, exists with re-
       spect to a malicious prosecution claim, the court looks to the
USCA11 Case: 22-11197        Document: 28-1         Date Filed: 12/28/2022        Page: 8 of 8




       8                         Opinion of the Court                      22-11197

       crimes charged in the arrest warrant. Williams v. Aguirre, 965 F.3d
       1147, 1163–64 (11th Cir. 2020). To succeed, Griffin must also es-
       tablish “(1) that the legal process justifying his seizure was consti-
       tutionally infirm and (2) that his seizure would not otherwise be
       justified without legal process.” Id. at 1165. Griffin cannot meet
       this burden, however, because the legal process justifying his sei-
       zure was proper. Based on the experience and explanations of the
       detectives, sufficient probable cause existed. 2
              Because the false arrest claims were properly dismissed and
       the detectives demonstrated probable cause for the remaining ma-
       licious prosecution claims, we AFFIRM.
              AFFIRMED.




       2 Griffin also argues that qualified immunity is improper because the detec-
       tives failed to investigate readily available exonerating evidence. This argu-
       ment fails because the evidence Griffin relies on was obtained after his lawful
       arrest and was investigated in a timely manner.